Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art fails to fairly suggest an optical device comprising: a terminal comprising: a camera, a display, at least one memory; one processor; a container comprising a lens configured to receive a signal transmitted from the display; a first mirror coupled to a first side of the container at a first predetermined angle; and a second mirror coupled to a second side of the container at a second predetermined angle,
wherein the program instructions, when executed by the at least one processor, cause the at least one processor to: perform a first mode operation of controlling the display to allow a user to recognize virtual reality (VR) content via the lens, perform a second mode operation of controlling the display to allow the user to recognize augmented reality (AR) content via the lens and the first mirror, and perform a third mode operation of controlling the display and the camera to allow the user to recognize mixed reality (MR) content via the lens, the first mirror, and the second mirror, wherein the third mode comprises a mode in which an object signal and an MR signal are overlapped and input to eyes of the user, and

based on a camera signal with respect to the object recognized by the camera through the second mirror as claimed in claim 1; a method  and computer program product for operating the optical device, the method comprising: he first mode by controlling a display to allow a user to recognize the VR content via a lens, the second mode by controlling the display to allow the user to recognize the AR content via the lens and a first mirror, or the third mode by controlling the display and a camera to allow the user to recognize the MR content via the lens, the first mirror, and a second mirror, wherein the third mode comprises a mode in which an object signal and an MR signal are overlapped and input to eyes of the user, and
wherein the object signal is related to an object viewed by the user through the first mirror, and the MR signal is related to the MR content output from the display based on a camera signal with respect to the object recognized by the camera through the second mirror as claimed in claims 9 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH